FRANK, Acting Chief Judge.
Sherry Hunter, in Case No. 94-161, was adjudicated guilty of uttering a forged instrument. She was placed on probation, which she subsequently violated, and was then placed on community control. On January 16, 1996, Hunter admitted the community control violation. The trial court, orally pronouncing sentence, departed from the guidelines but never reduced the reasons to a writing. Accordingly, Hunter must be resen-teneed within the guidelines. Cherubin v. State, 682 So.2d 173 (Fla. 2d DCA 1996). The trial court should note that this opinion applies only to Case No. 94-161. Moreover, an apparent scoresheet error exists in that case, as Hunter was scored for the commission of two offenses although she was charged with only one.
Reversed and remanded for resentencing within the guidelines.
LAZZARA and WHATLEY, JJ., concur.